TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00631-CR







The State of Texas, Appellant



v.






Tommy Wayne Butterfield, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT


NO. 0961962, HONORABLE BOB PERKINS, JUDGE PRESIDING








PER CURIAM


	The State appeals from an order suppressing statements by the appellee.  Tex. Code Crim.
Proc. Ann. art. 44.01(a)(5) (West Supp. 1997).  The State has not responded to our notice that the
transcript does not contain a copy of the suppression order.

	The State's notice of appeal contains a footnote stating, "The trial court did not sign an
order in this case, but did cause a docket entry reflecting its order to be made on September 6, 1996." 
We find no such docket entry.  If the docket contained such an entry, and if that entry were sufficient to
support an appeal, the State failed to timely certify to the district court that this appeal was not taken for
the purpose of delay and that the statements are of substantial importance to the case.  Article 44.01(a)(5);
see State v. Janicek, 917 S.W.2d 127, 128 (Tex. App.--Austin 1996, no pet.).

	In the absence of an appealable order, this Court's jurisdiction is not invoked.  The appeal
is dismissed.


Before Justices Powers, Aboussie and Jones

Dismissed for Want of Jurisdiction

Filed:   December 19, 1996

Do Not Publish